DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are presented for examination.
Claims 1-7 are allowed.

Invention
The Present invention teaches "A lane change assist control unit refers to characteristics of a remaining distance with respect to a host vehicle speed, with a lane travel speed of a second lane (main line) adjacent to a first lane (merging lane) as a parameter, and determines whether to continue or cancel a lane change assist control.”
         
Reason for Allowance
Claims 1-7 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 02/01/2022, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 is allowed, the claims 2-7 are also allowed based on their dependency upon the independent claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Rayes (US Pub. No.: 2015/0100216 A1) teaches “Methods and systems for controlling the speed of a host vehicle during an on-ramp merging situation. One method includes identifying a position of an upcoming on-ramp merging with a lane where the host vehicle is currently traveling based on lane markings identified in an image captured by a forward-facing image sensor mounted on the host vehicle, detecting a merging vehicle on the upcoming on-ramp, and determining a speed of the merging vehicle. The method also includes automatically, at a control unit, adjusting a speed of the host vehicle based on the speed of the merging vehicle.”

          FUJII (US Pat. No.: 2018/0345964 A1) teaches “A steering assist apparatus comprises a steering assist control means for performing a lane tracing assist control 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BABAR SARWAR/Primary Examiner, Art Unit 3667